Case 1:21-cv-00085-PLM-RSK ECF No. 9, PageID.219 Filed 03/31/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

VAN JENKINS,

                       Plaintiff,                      Case No. 1:21-cv-85

v.                                                     Honorable Paul L. Maloney

NATIONWIDE MUTUAL INSURANCE
COMPANY et al.,

                       Defendants.
____________________________/

                                            JUDGMENT

               In accordance with the opinion issued this date:

               IT IS ORDERED that Plaintiff’s action is DISMISSED pursuant to 28 U.S.C.

§ 1915(e), because it both fails to state a claim and is frivolous.



Dated:    March 31, 2021                               /s/ Paul L. Maloney
                                                       Paul L. Maloney
                                                       United States District Judge
